The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2014

                                      No. 04-14-00762-CR

                                 Jason Robert VANWINKLE,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR-14-0000041
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
       The trial court imposed sentence on September 25, 2014. Because appellant did not
timely file a motion for new trial, the notice of appeal was due to be filed on October 27, 2014.
TEX. R. APP. P. 26.2(a)(1). Appellant did not file his notice of appeal until October 29, 2014.
However, that same day, appellant also timely filed in the trial court a motion for extension of
time to file the notice of appeal. See TEX. R. APP. P. 26.3. We GRANT appellant’s motion for
extension of time to file the notice of appeal and retain this appeal on the docket of this court.



                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court